        1

        2

        3

        4

        5

        6

        7

        8                        UNITED STATES DISTRICT COURT
        9         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
       10

       11   ANTONIA SILVA                              CASE NO.: 2:18-cv-09942 DMG
                                                       (FFMx)
       12                       Plaintiff,
       13   v.                                         PROTECTIVE ORDER PURSUANT
                                                       TO STIPULATION
       14   WALMART, INC.; WAL-MART
            ASSOCIATES, INC.; WAL-MART
       15   STORES, INC.; and DOES 1 TO 20,            Courtroom:        8C
            Inclusive,                                 District Judge:   Dolly M. Gee
       16                                              Magistrate Judge: Frederick F. Mumm
                                Defendants.            Complaint Filed: August 3, 2018
       17                                              Trial Date:      February 3, 2020
       18

       19         The following parties, ANTONIA SILVA (“Plaintiff”) and WALMART,
       20   INC. (“WALMART”) (collectively “the Parties”) by their undersigned counsel,
       21   have stipulated and agreed to the entry of a Protective Order providing the
       22   following terms:
       23         WHEREAS, Plaintiff has propounded or will propound certain discovery
       24   requests to WALMART seeking information which WALMART considers
       25   proprietary, confidential business records and/or trade secrets;
       26         WHEREAS, WALMART has expressed a willingness to provide the
       27   proprietary information, confidential business records and/or trade secrets which
       28   ///
2354-9012
                                                1
                     STIPULATION RE PROTECTIVE ORDER AND [PROPOSED] ORDER THEREON
                                                               CASE NO. 2:18-CV-09942
        1   would be necessarily disclosed in complying with these discovery requests,
        2   provided that the Court enter an appropriate protective order;
        3         WHEREAS, the Parties have agreed to the following terms:
        4   1.    Purposes and Limitations
        5         Discovery in this action is likely to involve production of confidential,
        6   proprietary, or private information for which special protection from public
        7   disclosure and from use for any purpose other than prosecuting this litigation may
        8   be warranted. Accordingly, the Parties hereby stipulate to and petition the Court to
        9   enter the following Stipulated Protective Order. The Parties acknowledge that the
       10   Order does not confer blanket protections on all disclosures or responses to
       11   discovery and that the protection it affords from public disclosure and use extends
       12   only to the limited information or items that are entitled to confidential treatment
       13   under the applicable legal principles.
       14   2.    Good Cause
       15         This action is likely to involve WALMART’s trade secrets, confidential
       16   business records, and other valuable research, development, commercial, financial,
       17   technical and/or proprietary information (“confidential documents and
       18   information”) for which special protection from public disclosure is warranted.
       19   Such confidential and proprietary materials and information consist of, among other
       20   things, confidential business or financial information, information regarding
       21   confidential business policies, or other confidential development or commercial
       22   information (including information implicating privacy rights of third parties),
       23   information otherwise generally unavailable to the public, or which may be
       24   privileged or otherwise protected from disclosure under state or federal statutes,
       25   court rules, case decisions, or common law.
       26         Accordingly, to expedite the flow of information, facilitate the prompt
       27   resolution of disputes over confidentiality of discovery materials, adequately
       28   protect information the Parties are entitled to keep confidential, ensure that the
2354-9012
                                                2
                     STIPULATION RE PROTECTIVE ORDER AND [PROPOSED] ORDER THEREON
                                                               CASE NO. 2:18-CV-09942
        1   Parties are permitted reasonable necessary uses of such material in preparation for
        2   and in the conduct of trial, to address their handling at the end of the litigation, and
        3   serve the ends of justice, a protective order for such information is justified in this
        4   matter. The Parties do not intend to designate this information as confidential for
        5   tactical reasons and nothing shall be designated without a good faith belief that it
        6   has been maintained in a confidential, non-public manner. There is good cause why
        7   it should not be part of the public record of this case.
        8   3.    Designating Protected Information
        9         WALMART shall mark as “confidential” or “produced pursuant to protective
       10   order” or in some similar fashion any document for which it claims protection
       11   under this Order. The documents, things and information contained in them or
       12   gleaned from them shall only be used, shown and disclosed as provided in this
       13   Order. The term “confidential documents and information” as used in this Order
       14   shall be construed to include the documents and materials so marked, and their
       15   content, substance and the information contained in or gleaned from them. The
       16   term shall also be construed to include any summaries, quotes, excerpts and/or
       17   paraphrases of the documents, things or information. The designation shall be
       18   made in good faith and shall not be made with respect to any document which is in
       19   the public domain, such as patents, or any other document which has previously
       20   been produced or disseminated without confidentiality protection.
       21   4.    Scope
       22         This Order is limited to the context of pre-trial civil discovery. This Order
       23   does not restrict dissemination of information if gained from other public sources
       24   outside of pre-trial civil discovery.
       25         Any use of confidential material at trial shall be governed by the orders of the
       26   trial judge. This Order does not govern the use of confidential material at trial.
       27   ///
       28   ///
2354-9012
                                                 3
                      STIPULATION RE PROTECTIVE ORDER AND [PROPOSED] ORDER THEREON
                                                                CASE NO. 2:18-CV-09942
        1   5.    Duration
        2         Even after final disposition of this litigation, the confidentiality obligations
        3   imposed by this Order shall remain in effect until WALMART agrees otherwise in
        4   writing or a court order directs. Final disposition shall be deemed after (1)
        5   dismissal of all claims and defenses in this action, with or without prejudice; and
        6   (2) final judgment hereinafter the completion and exhaustion of all appeals,
        7   rehearings, remands, trials, or reviews of this Action, including the time limits for
        8   filing any motions or applications for extension of time pursuant to applicable law.
        9   6.    Disclosure of “Confidential” Information or Items
       10         6.1     Qualified Persons. Unless otherwise ordered by the Court or permitted
       11   in writing by the parties, access to WALMART’s confidential documents and other
       12   materials, any parts thereof, any summaries or extracts thereof, as well as matters
       13   contained therein which are produced or obtained through pre-trial discovery shall
       14   be limited to the following “qualified persons.” The following persons are
       15   automatically deemed “qualified person”:
       16               a. this Court, officers of this Court, and the jury
       17               b. counsel of record for the parties to this lawsuit;
       18               c. those paralegals, stenographic and clerical employees who are
       19                  employed by and assisting counsel of record;
       20               d. the parties of record and their officers, directors, employees, counsel
       21                  of record and insurers to the extent necessary to assist in preparing for
       22                  discovery, depositions, resolution, or for trial, or who are otherwise
       23                  assisting in this litigation; and
       24               e. any expert or consultant who has been retained or specially employed
       25                  by a party in anticipation of this litigation or for trial of this case, to
       26                  the extent necessary to assist in the litigation, and who has signed a
       27                  written certification in the form set forth as Exhibit “A”; provided,
       28
2354-9012
                                                4
                     STIPULATION RE PROTECTIVE ORDER AND [PROPOSED] ORDER THEREON
                                                               CASE NO. 2:18-CV-09942
        1                 however, that no confidential documents and information shall be
        2                 disseminated to any expert or consultant:
        3                   i.   who is an employee of a direct business competitor of the party
        4                        producing the information; or
        5                  ii.   who is employed by a direct business competitor of the party
        6                        producing the information and who directly participates in
        7                        design, manufacturing, marketing, or service activities of direct
        8                        business competitors.
        9         Counsel of record shall maintain such certifications for all designated experts
       10   and shall provide copies of the certifications upon demand to counsel for any
       11   opposing party. Demand to one counsel of record for a party is deemed to be a
       12   demand to all counsel of record for a party.
       13         6.2    Jurisdiction over Qualified Persons. Each qualified person is subject
       14   to the jurisdiction of this Court for purposes of enforcement of this Order.
       15   Counsels of record are responsible for ensuring that their employees and any
       16   experts they retain comply strictly with this Order. Violation by an employee of
       17   counsel or by an expert retained by counsel shall be deemed a violation by counsel.
       18   7.    Challenges to Claims of Confidentiality
       19         7.1.   Timing of Challenges.     Any Party or Non-Party may challenge a
       20   designation of confidentiality at any time that is consistent with the Court’s
       21   Scheduling Order.
       22         7.2    Meet and Confer. The Challenging Party shall initiate the dispute
       23   resolution process under Local Rule 37.1 et seq.
       24         7.3    Burden of Persuasion.     The burden of persuasion in any such
       25   challenge proceeding shall be on WALMART. Frivolous challenges, and those
       26   made for an improper purpose (e.g., to harass or impose unnecessary expenses and
       27   burdens on other parties) may expose the Challenging Party to sanctions. Unless
       28   WALMART has waived or withdrawn the confidentiality designation, all parties
2354-9012
                                                5
                     STIPULATION RE PROTECTIVE ORDER AND [PROPOSED] ORDER THEREON
                                                               CASE NO. 2:18-CV-09942
        1   shall continue to afford the material in question the level of protection to which it is
        2   entitled under WALMART’s designation until the Court rules on the challenge.
        3   8.    Use of Confidential Documents and Information
        4         8.1    Generally. Confidential documents, things and information may be
        5   used solely in connection with this lawsuit and for no other purpose. No qualified
        6   person who gains access to the confidential documents, things and information may
        7   disclose them or their contents to any other person without the written stipulation of
        8   the producing party or by order of this Court.
        9         8.2    In this Lawsuit. Confidential documents, things and information may
       10   be used at trial or at depositions, in accordance with the following safeguards. If
       11   confidential documents, things and information are used in depositions, all portions
       12   of the transcript of such depositions and exhibits thereto which refer to or relate to
       13   such confidential documents, things or information shall themselves be considered
       14   as confidential documents. WALMART shall ensure that the court reporter binds
       15   the confidential portions of the transcript and exhibits separately and labels them
       16   “confidential.” In addition, each deponent shall be ordered that he may not divulge
       17   any confidential documents, things or information except to qualified persons.
       18   9.    Filing and Sealing.
       19         The Parties further acknowledge that this Stipulated Protective Order does
       20   not entitle them to file confidential information under seal. A Party that seeks to
       21   file under seal any confidential information must comply with Civil Local Rule 79-
       22   5. Confidential information may only be filed under seal pursuant to a court order
       23   authorizing the sealing of the specific confidential information at issue. If a Party's
       24   request to file confidential information under seal is denied by the Court, then the
       25   Receiving Party may file the information in the public record unless otherwise
       26   instructed by the Court.
       27   ///
       28   ///
2354-9012
                                                6
                     STIPULATION RE PROTECTIVE ORDER AND [PROPOSED] ORDER THEREON
                                                               CASE NO. 2:18-CV-09942
        1   10.   Protected Material Subpoenaed or Ordered Produced in Other Litigation.
        2         If a party is served with a subpoena or a court order issued in other litigation
        3   that compels disclosure of any information or items designated in this Action as
        4   “CONFIDENTIAL,” that Party must:
        5         (a) promptly notify WALMART in writing. Such notification shall include a
        6         copy of the subpoena or court order;
        7         (b) promptly notify in writing the party who caused the subpoena or order to
        8         issue in the other litigation that some or all of the material covered by the
        9         subpoena or order is subject to this Protective Order. Such notification shall
       10         include a copy of this Stipulated Protective Order; and
       11         (c) cooperate with respect to all reasonable procedures sought to be pursued
       12         by WAL-MART whose Protected Material may be affected. If WALMART
       13         timely seeks a protective order, the Party served with the subpoena or court
       14         order shall not produce any information designated in this action as
       15         “CONFIDENTIAL” before a determination by the court from which the
       16         subpoena or order issued, unless the Party has obtained the WALMART’s
       17         permission. WALMART shall bear the burden and expense of seeking
       18         protection in that court of its confidential material and nothing in these
       19         provisions should be construed as authorizing a Receiving Party in this
       20         Action to disobey a lawful subpoena issued in another action.
       21   11.   Miscellaneous.
       22         11.1 Right to Further Relief. Nothing in this Order abridges the right of any
       23   person to seek its modification by the Court in the future. No modification by the
       24   Parties shall have the force or effect of a Court order unless the Court approves the
       25   modification.
       26         11.2      Right to Assert Other Objections. By stipulating to the entry of this
       27   Protective Order, no Party waives any right it otherwise would have to object to
       28   disclose or produce any information or item on any ground not addressed in this
2354-9012
                                                7
                     STIPULATION RE PROTECTIVE ORDER AND [PROPOSED] ORDER THEREON
                                                               CASE NO. 2:18-CV-09942
        1   Stipulated Protective Order. Similarly, no Party waives any right to object on any
        2   ground to use in evidence of any of the material covered by this Protective Order.
        3   12.   Final Disposition.
        4         At the final disposition of this action, as defined in paragraph 5, all
        5   confidential documents, things and information, and all copies thereof, shall be
        6   returned to the counsel for WALMART within thirty (30) days.
        7   13.   Execution.
        8         Facsimile copies of signature pages may be used as originals and this
        9   Stipulated Protective Order may be executed in counterparts with the same full
       10   force and effect. This Stipulation and Protective Order consists of nine (9) pages
       11   and one, one-page exhibit in addition thereto, and is executed on the dates set forth
       12   below.
       13   14.   Any violation of this Order may be punished by any and all appropriate
       14   measures including, but not limited to, contempt proceedings and/or monetary
       15   sanctions.
       16

       17         IT IS SO ORDERED.
       18

       19   Dated: April 12, 2019                       /S/ FREDERICK F. MUMM
                                                          Frederick F. Mumm
       20                                              United States Magistrate Judge
       21

       22

       23

       24

       25

       26

       27

       28
2354-9012
                                                8
                     STIPULATION RE PROTECTIVE ORDER AND [PROPOSED] ORDER THEREON
                                                               CASE NO. 2:18-CV-09942
        1                                       EXHIBIT “A”
        2         I, __________________, [print or type name] of ____________________
        3   [print or type full address], declare under penalty of perjury that I have read in its
        4   entirety and understand the Stipulated Protective Order that was issued by the
        5   United States District Court for the Central District of California on
        6   __________________ [date] in the case of Antonia Silva v. Walmart, Inc., 2:18-
        7   cv-09942-DMG-FFM. I agree to comply with and to be bound by all the terms of
        8   this Stipulated Protective Order and I understand and acknowledge that failure to so
        9   comply could expose me to sanctions and punishment in the nature of contempt. I
       10   solemnly promise that I will not disclose in any manner any information or item
       11   that is subject to this Stipulated Protective Order to any person or entity in strict
       12   compliance with the provisions of this Order.
       13         I further agree to submit to the jurisdiction of the United States District Court
       14   for the Central District of California for the purpose of enforcing the terms of this
       15   Stipulated Protective Order, even if such enforcement proceedings occur after
       16   termination of this action. I hereby appoint _______________________________
       17   [print or type full name] of _______________________________ [print or type
       18   address and telephone number] as my California agent for service of process in
       19   connection with this action or any proceedings related to enforcement of this
       20   Stipulated Protective Order.
       21   Dated: _____________________
       22   City and State where sworn and signed: _____________________
       23

       24   Printed Name:        ______________________________
       25   Signature:          _______________________________
       26

       27

       28
2354-9012
                                                9
                     STIPULATION RE PROTECTIVE ORDER AND [PROPOSED] ORDER THEREON
                                                               CASE NO. 2:18-CV-09942
